


 

EXHIBIT 10.44

 

 

First Amendment
Third Amended and Restated Employment Agreement

 

This First Amendment (the “Amendment”) is entered into on August 8, 2002 by Tier
Technologies, Inc., (the “Company”) and James L. Bildner (“Bildner”). 
Capitalized terms used herein but not defined herein shall have the meanings
ascribed to them in that certain Third Amended and Restated Employment Agreement
dated October 1, 2000 between the Company and Bildner (the “Prior Agreement”);

Whereas, the Company and Bildner previously entered into the Prior Agreement;

Whereas, the parties desire to amend such Prior Agreement as further set forth
herein.

Now, Therefore, in consideration of the premises and the covenants herein
contained, the parties hereby agree to amend the Prior Agreement as follows:

1.                                      Section 5.1 shall be replaced in its
entirety by:

“In the event that either: 1) a Change of Control (as defined below) of the
Company occurs prior to the expiration of the Term; provided that in the event
that the Company requests that Bildner provide transition services following the
Change of Control for a period not to exceed one year (“Transition Services”),
Bildner agrees to provide such Transition Services; or 2) the Company terminates
Bildner’s employment without Cause pursuant to Section 4 herein, within three
(3) months prior to the effective date of a Change of Control of the Company,
then: (i) Bildner will be entitled to a lump sum payment equivalent to three (3)
years of Bildner’s Base Salary in effect at the time of the Change of Control,
less standard deductions and withholdings; (ii) any options to purchase stock
(common or otherwise) in the Company granted to Bildner pursuant to any plan or
otherwise, or any equivalent or similar rights which appreciate or tend to
appreciate as the value of the Company’s stock appreciates, shall become
immediately accelerated and fully vested and any restrictions on such options or
equivalent or similar rights shall, to the extent permissible under applicable
securities laws, fully lapse; and the Company shall endeavor to cause any
restrictions on such options or equivalent or similar rights not lapsed by
operation of this clause to so lapse; and (iii) in the event Bildner elects
continued coverage under COBRA, the Company will reimburse Bildner for the same
portion of Bildner’s COBRA health insurance premium that it paid during
Bildner’s employment up until the earlier of either: (i) the last day of
Bildner’s COBRA health insurance benefits, or ii) the date on which Bildner
becomes covered under any other group health plan (as an employee or otherwise).
(Sections 5.1 (i)-(iii) are collectively referred to herein as the “Change of
Control Benefit Package”).  Subject to the terms herein, Bildner will be
entitled to the Change of Control Benefit Package upon the effective date of the
Change of Control, provided that, in the event the Company requests that Bildner
provide Transition Services, Bildner will be entitled to the Change of Control
Benefit Package on the earlier of: i) the date upon which the Company terminates
Bildner’s employment with or

 

1

--------------------------------------------------------------------------------


 

without Cause; ii) the date on which the Company informs Bildner that it does
not need him to provide or no longer needs him to provide the Transition
Services; or iii) the date upon which Bildner completes the Transition
Services.  Notwithstanding any other provision of this Agreement to the
contrary, to the extent the Change of Control requires the approval of the
shareholders of the Company at a meeting or by written consent, this Section 5
and the benefits provided herein shall not have any force or effect unless
either (a) Bildner beneficially owns or otherwise controls the right to vote,
directly or indirectly, shares representing less than twenty percent (20%) of
the voting power of the Company on the record date for a vote of the
shareholders relating to the Change of Control (the “Record Date”) or (b) to the
extent Bildner beneficially owns or otherwise controls the right to vote,
directly or indirectly, shares representing twenty percent (20%) of the voting
power of the Company (“Maximum Voting Shares”) or more on the Record Date,
Bildner authorizes by an irrevocable proxy the vote of all shares in excess of
the Maximum Voting Shares he beneficially owns or otherwise controls the right
to vote, directly or indirectly, in accordance with the vote cast by
shareholders of record voting in such vote, including the vote of shares cast by
Bildner with respect to his Maximum Voting Shares.

2.                                      Section 5.2 shall be replaced in its
entirety by:

“For purposes of this Agreement, Change of Control means: (i) a sale or other
disposition of all or substantially all of the assets of the Company; (ii) a
merger or consolidation in which the Company is not the surviving entity and in
which the shareholders of the Company immediately prior to such consolidation or
merger own less than fifty percent (50%) of the surviving entity’s voting power
immediately after the transaction; (iii) a reverse merger in which the Company
is the surviving entity but the shares of the Company’s Common Stock outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash or otherwise, and in
which the shareholders of the Company immediately prior to such merger own less
than fifty percent (50%) of the Company’s voting power immediately after the
transaction; (iv) a stock exchange or cash tender offer in which the
shareholders of the Company immediately prior to the closing of resulting
acquisition of shares own less than fifty percent (50%) of the voting power
immediately after the closing; or (v) any other capital reorganization in which
more than fifty percent (50%) of the shares of the Company entitled to vote are
exchanged.”

3.             Except as specifically amended by this Amendment, the terms and
conditions of the Prior Agreement shall remain in full force and effect.  This
Amendment may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

2

--------------------------------------------------------------------------------


 

In Witness Whereof, the parties have duly executed this Amendment as of the date
first written above.

 

 

 

Tier Technologies, Inc.

 

James L. Bildner

 

 

 

 

 

By:

 

/s/ Laura B. DePole

 

/s/ James L. Bildner

 

 

 

 

 

Title:

 

CFO/Secretary

 

Date:

 

September 25, 2002

 

 

 

 

 

 

Date:

 

September 19, 2002

 

 

 

 

 

3

--------------------------------------------------------------------------------

